Citation Nr: 1430722	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a left leg disorder.

4.   Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active duty from November 1976 to April 1980 with subsequent unverified periods of service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for depression more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2012, the appellant attended a Video Conference hearing.  In an October 2012 notice, the appellant was notified of the Board's inability to produce transcripts from that hearing.  He was then afforded a subsequent Video Conference hearing before the undersigned in November 2012.  The hearing transcript is of record.

In January 2013, the appellant's motion to amend the November 2012 hearing transcript was granted and his corrections to the transcript were accepted as part of the record.

A review of the appellant's Virtual VA file reveals duplicate records.  There are no pertinent records in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.  During the November 2012 hearing, the appellant mentioned he was receiving Social Security Administration benefits for his back disorder and depression.  In addition, a review of the record suggests the appellant received worker's compensation for an injury sustained on February 2, 1990.  The evidence of record suggests he may have been serving with the Army Reserve at the time of the February 1990 incident; see April 16, 1990 letter from John W. Atkinson, M.D., however, the exact nature of any military duty on February 2, 1990 is unclear.  As such, further development is in order.

Furthermore, the appellant submitted two private medical opinions suggesting his back disorder and depression were related to his active duty service.  Unfortunately, it does not appear the private physicians had the opportunity to review his entire medical history, to include the aforementioned records that need to be associated the claims file.  

For the reasons stated above, the Board finds additional records pertaining to the appellant's period of reserve duty, Social Security Administration records and Workman's Compensation records need to be obtained and associated with the claims file.  Thereafter, the appellant should be afforded VA examinations to determine the etiology of his claimed disorders with consideration of his entire medical history.

The issues pertaining to bilateral leg, knee and foot disorders are deferred pending completion of the development outlined below.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Also request and obtain the appellant's complete Social Security and worker's compensation records and associate them with the claims file.  The Board is particularly interested in securing any worker's compensation records associated with a February 1990 injury.

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the National Personnel Records Center and the Army Reserve to verify every date of service and type of service performed by the appellant.  A report outlining the appellant's retirement points DOES NOT fulfill this instruction.  If that development fails to provide all pertinent dates of active duty for training and/or inactive duty training, then:  

(a)  Contact the Defense Finance and Accounting Services and all other appropriate records repositories and request they review the appellant's pay record and ascertain all dates when the appellant served on active duty, active duty for training, or inactive duty training.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

(b)  Thereafter, the RO is to prepare a written report detailing the beginning and ending dates of each period of active duty for training and inactive duty training which the claimant attended while serving in the Army Reserve, to particularly include his duty status, if any, on February 2, 1990.  Include a copy of that summary in the claims file.

3.  After the aforementioned development has been completed, first schedule the appellant for an orthopedic VA examination by a physician to determine the nature and etiology of any diagnosed back, bilateral leg, bilateral knee and bilateral foot disorder.  Provide the physician examiner with access to the Veteran's claims file, Virtual VA file, and VBMS file; as well as the report detailing the beginning and ending dates of each period of active duty, active duty for training and inactive duty training.  The examination report should indicate that these files were reviewed.  

The physician examiner is hereby informed that the law provides that service connection may be granted for a disease or injury incurred or aggravated while on active duty or active duty for training.  Significantly, with respect to inactive duty training service connection may only be granted for an injury incurred or aggravated during such service.  Service connection may not be granted for a disease incurred or aggravated while performing inactive duty training.

In light of the foregoing, after completing the examination and reviewing all of the evidence the physician examiner must:
    
(a)  Identify any current back, leg, knee, or foot disorder.  

(b)  For each currently diagnosed disorder, opine whether it is at least as likely as not (a 50 percent or greater probability) the disorder is related to the appellant's period of active duty from November 1976 to April 1980.  If not, is it at least as likely as not that any diagnosed disorder is due to any period of active duty for training, or any period of inactive duty training based on the RO's report summarizing such dates.

(c)  If any diagnosed disorder is determined to be related to service, opine whether it is at least as likely as not that the any back, leg, knee or foot disorder is aggravated by the service-related disorder.

(d)  Comment on the August 2009 opinion from Dr. Ritson, located in Volume II of the claims file, and explain any agreement or disagreement.

A full reasoned written rationale is required for any and all opinions expressed.  If the physician examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  Thereafter, schedule the Veteran for a VA psychiatric evaluation to determine the nature and etiology of any psychiatric disorder.  Provide the examiner with access to the Veteran's claims file, Virtual VA file, and VBMS file to specifically include the report from the VA orthopedic examination ordered in paragraph 3 above.  The psychiatrist must also be provided the report detailing the beginning and ending dates of each period of active duty, active duty for training and inactive duty training.  

The examining psychiatrist is hereby informed that the law provides that service connection may be granted for a disease incurred or aggravated while on active duty or active duty for training, however, service connection may NOT be granted for a disease incurred or aggravated while performing inactive duty training.

In preparing a report the examining psychiatrist must:

(a)  Identify any current psychiatric disorder.  

(b)  For each currently diagnosed psychiatric disorder, determine whether it is at least as likely as not that the disorder is related to the appellant's period of active duty service between November 1976 to April 1980, or any term of active duty for training shown in the RO's report summarizing such dates.

(c)  If an orthopedic disorder has been determined to be related to service, address whether it is at least as likely as not that any diagnosed psychiatric disorder is caused or permanently aggravated by that identified orthopedic disorder.

(d)  Comment on the October 2009 opinion from Dr. Peskind, located in volume II of the claims file, and explain any agreement or disagreement.

A full reasoned written rationale is required for any and all opinions expressed.  If the examining psychiatrist determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

5.  Then readjudicate the issues on appeal.  If any benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



